UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SOFIA YIMAM MAKONNEN,                     
                            Petitioner,
                 v.
                                              No. 03-1361
JOHN D. ASHCROFT, Attorney
General of the United States,
                        Respondent.
                                          
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A29-009-704)

                  Submitted: November 5, 2003

                      Decided: November 21, 2003

 Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Walter L. Blair, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mary Jane
Candaux, Senior Litigation Counsel, Margaret Perry, Senior Litiga-
tion Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
2                      MAKONNEN v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Sofia Yimam Makonnen, a native and citizen of Ethiopia, petitions
for review from the Board of Immigration Appeals’ ("Board") order
dismissing her appeal from the immigration judge’s order denying her
application for asylum, withholding of removal and withholding of
removal under the Convention Against Torture. We deny the petition
for review.

   A determination that an alien is not eligible for asylum must be
upheld unless that determination is "manifestly contrary to law and an
abuse of discretion." 8 U.S.C. § 1252(b)(4)(D) (2000). This Court will
reverse the Board "only if ‘the evidence presented was so compelling
that no reasonable fact finder could fail to find the requisite fear of
persecution.’" Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)
(quoting Huaman-Cornelio, 979 F.2d at 999 (internal quotation marks
omitted)).

   We find the evidence does not compel a finding that Makonnen
established either past persecution or a well-founded fear of persecu-
tion.

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Makonnen failed to establish entitlement to asy-
lum, she cannot satisfy the higher standard for withholding of
removal.

  Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
                      MAKONNEN v. ASHCROFT                      3
presented in the materials before the court and argument would not
aid the decisional process.

                                              PETITION DENIED